PER CURIAM.
The defendant below appeals from a judgment entered against her after she failed to appear when the case was purportedly noticed for trial. We reverse for disposition on the merits both because (a) the record shows an unresolved issue as to whether the defendant actually received the notice of trial; see Intercontinental Properties, Inc. v. U.S. Security Services, Inc., 515 So.2d 321 (Fla. 3d DCA 1987); Hammett v. Hammett, 510 So.2d 632 (Fla. 3d DCA 1987), and (b) even assuming the defendant was properly noticed, the trial judge erred by, in effect, defaulting her in entering judgment without conducting even an uncontested trial on the issues raised by the pleadings. Cluett v. Krystyniak, 532 So.2d 739 (Fla. 2d DCA 1988); Belcher v. Ferrara, 511 So.2d 1089 (Fla. 3d DCA 1987).
Reversed.